      Case 4:19-cv-03074-YGR Document 430 Filed 09/16/21 Page 1 of 2


 1   GAVIN W. SKOK (Admitted Pro Hac Vice)
     gskok@foxrothschild.com
 2   FOX ROTHSCHILD LLP
     1001 Fourth Avenue, Suite 4500
 3   Seattle, Washington 98154-1192
     Telephone: (206) 624-3600
 4   Facsimile: (206) 389-1708

 5   DWIGHT C. DONOVAN (SBN 114785)
     ddonovan@foxrothschild.com
 6   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 7   San Francisco, California 94104
     Telephone: (415) 364-5540
8    Facsimile: (415) 391-4436

 9   Attorneys for Non-Party
     Valve Corporation
10

11                             UNITED STATES DISTRICT COURT
12                         NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION
14

15   DONALD R. CAMERON, et al.,                 CASE NO. 4:19-cv-03074-YGR
16                              Plaintiffs,     [PROPOSED] ORDER GRANTING NON-
                                                PARTY VALVE CORPORATION'S MO-
17          v.                                  TION TO REMOVE INCORRECTLY
                                                FILED DOCUMENTS [Dkt. Nos. 426-1
18   APPLE INC.,                                and 427]
19                              Defendant.
20

21          Non-party Valve Corporation ("Valve") moved to remove incorrectly filed Docket
22   Nos. 426-1 and No. 427 at the request of non-party Epic Games, Inc. and defendant Ap-
23   ple, Inc.
24          Having reviewed the papers submitted, and finding good cause therefor,
25          THE COURT HEREBY GRANTS Valve's Motion to Remove Incorrectly Filed
26   ///
27   ///
28   ///

                                                               ORDER GRANTING MOTION TO REMOVE
                                                                   INCORRECTLY FILED DOCUMENTS
                                                                     CASE NO. 4:19-cv-03074-YGR
      Case 4:19-cv-03074-YGR Document 430 Filed 09/16/21 Page 2 of 2


 1   Documents Docket Nos. 426-1 and 427. Docket Nos. 426-1 and 427 shall be removed
 2   from the publicly available docket.
 3                   September 16, 2021
             Dated: _____________.
 4

 5                                                United States District Court Judge
 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -2-               ORDER GRANTING MOTION TO REMOVE
                                                                  INCORRECTLY FILED DOCUMENTS
                                                                    CASE NO. 4:19-cv-03074-YGR
     126127729v1
